998 F.2d 1010
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mahesh C. SIKKA, Plaintiff-Appellant,v.Michael P. W. STONE, Secretary, Department of the Army,Defendant-Appellee.
No. 92-1683.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1993.Decided:  July 26, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Mahesh C. Sikka, Appellant Pro Se.
Debra Jean Prillaman, Assistant United States Attorney, Dana Kyle Chipman, UNITED STATES ARMY, for Appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Mahesh C. Sikka appeals from the district court's orders denying his claims of employment discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e through 2000e-17 (West 1981 & Supp. 1993).  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sikka v. Stone, No. CA-91-613-3 (E.D. Va.  Apr. 30, 1992;  May 11, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED